Citation Nr: 1212071	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-35 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of shell fragment wounds of the left posterior chest with retained foreign body, currently evaluated as 20 percent disabling.

2.  Entitlement to a disability rating in excess of 20 percent for a thoracic spine disability with vertebral wedging.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the RO that denied a disability rating in excess of 10 percent for service-connected residuals of shell fragment wounds of the left posterior chest with retained foreign body; and denied a disability rating in excess of 20 percent for service-connected thoracic spine disability with vertebral wedging.  The Veteran timely appealed.

In October 2009, the RO increased the disability evaluation to 20 percent for service-connected residuals of shell fragment wounds of the left posterior chest with retained foreign body, effective August 2, 2005 (date of claim).

Because increased ratings are available for residuals of shell fragment wounds of the left posterior chest with retained foreign body, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Because the issue of entitlement to a TDIU had been adjudicated by the RO in September 2010 and the Veteran did not appeal, the Board finds it unnecessary to remand that matter for further action.


FINDINGS OF FACT

1.  For the rating period prior to September 24, 2010, residuals of shell fragment wounds of the left posterior chest with retained foreign body have been manifested by retained shrapnel in the left lung base, old scarring, and complaints of chest pain. 

2.  For the period from September 24, 2010, residuals of shell fragment wounds of the left posterior chest with retained foreign body are manifested by retained shrapnel in the left lung base, old scarring, complaints of chest pain, and decreased diffusing capacity on pulmonary function testing. 

3.  Throughout the course of the rating period on appeal, the Veteran's thoracic spine disability with vertebral wedging has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, and by painful motion and flare-ups, and by kyphotic deformity; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent, for the rating period prior to September 24, 2010, for residuals of shell fragment wounds of the left posterior chest with retained foreign body involving Muscle Group XXI are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5321 (2011).

2.  The criteria for a 30 percent disability rating, for the period from September 24, 2010, for residuals of shell fragment wounds of the left posterior chest with retained foreign body are more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6840-6845 (2011).

3.  The criteria for a disability rating in excess of 20 percent for thoracic spine disability with vertebral wedging are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through August 2005, April 2007, May 2008, and July 2008 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the May 2008 and July 2008 letters, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of chest pain and thoracic pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.


A. Residuals of Shell Fragment Wounds of the Left
Posterior Chest, with Retained Foreign Body

Service connection has been established for residuals of shell fragment wounds of the left posterior chest with retained foreign body.  The RO has evaluated the Veteran's disability under Diagnostic Code 5321 as 20 percent disabling based on moderately severe injury of respiratory muscles.

A 20 percent rating is warranted for moderately severe or severe injury to Muscle Group XXI (muscles of respiration), and is the maximum rating under this diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5321.

Alternatively, Diagnostic Codes 6840 to 6845 pertaining to traumatic chest wall defect, pneumothorax, hernia, etc., are rated under a general rating formula for restrictive lung disease.

A 30 percent rating is warranted if the following findings are demonstrated:  a forced expiratory volume in one second (FEV-1) of 56 to 70 percent predicted, or; a force expiratory volume in one second to forced vital capacity ratio (FEV-1/forced ventilatory capacity (FVC)) of 56 to 70 percent, or; a diffusion capacity of carbon monoxide, single breath (DLCO (SB)) of 56 to 65 percent predicted. 
 
A 60 percent rating is warranted if the following findings are demonstrated: an FEV-1 of 40 to 55 percent predicted, or; a FEV-1/FVC of 40 to 55 percent, or; a DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

The maximum 100 percent rating is warranted if the following findings are demonstrated: an FEV-1 of less than 40 percent of predicted value or; a FEV-1/FVC of less than 40 percent, or; a DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Codes 6840 to 6845 (2011).

Note (1) following revised Diagnostic Codes 6840 to 6845 provides for a 100 percent rating for pleurisy with emphysema, with or without pleurocutaneous fistula, until resolved.  Note (2) states that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for 3 months from the first day of the month after hospital discharge.  Note (3) indicates that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20 percent disabling.  Disabling injuries of the shoulder girdles muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (muscles of respiration, Diagnostic Code 5321), however, will not be separately rated.

As a preliminary matter, the Board notes that the RO recently assigned a separate 30 percent disability rating under 38 C.F.R. § 4.73, Diagnostic Code 5301, for moderately severe injury to Muscle Group I (extrinsic muscles of shoulder girdle).  Hence, symptoms involving the Veteran's left shoulder disability are not for consideration in evaluating the Veteran's residuals of shell fragment wounds of the left posterior chest with retained foreign body.  38 C.F.R. § 4.14.

Regulations Pertaining to Muscle Injuries

The provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  (b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions:  6 muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 3 muscle groups for the forearm and hand (Diagnostic Codes 5307 through 5309); 3 muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318); and 5 muscle groups for the torso and neck (Diagnostic Codes 5319 through 5323). (c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.  (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  (d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  (e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  (f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.


The provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Factual Background

Service treatment records reflect that the Veteran was injured by an exploding grenade in April 1969, sustaining soft tissue injuries (minor) to the back and thigh.  Records show that he was forcibly thrown to the ground by the blast effect of the grenade.  

The Veteran subsequently complained of non-radicular pain in his lower dorsal spine, aggravated by strenuous activity; and was symptomatic, even on light duty.  No symptoms suggested herniated nucleus pulposus.  Examination was essentially negative; there was no limitation of motion, or muscle spasm or neurologic deficit.  The examiner noted moderate dorsal dyphosis.  

Service treatment records, dated in September 1969, show a three-inch shrapnel scar to left of spine at level T10-T12.  The examiner noted pain in lower thoracic and upper lumbar area, secondary to shrapnel wounds, with retention of fragments.  

A report of the Service Medical Board, dated in October 1969, shows healed compression fractures of T7 and T8 vertebrae and secondary back pain.  Also noted was a 4 x 4 millimeter radio-opaque foreign body in the soft tissue of the left side of the thorax posteriorly; and that this object was above the area of the left hemi-diaphragm, and did not appear to be in continuity with any vital structures of the thorax or spinal cord.  The Veteran was found unfit for duty.

Cardiovascular results revealed somewhat diminished functional capacity for age in June 2002; cardio function, however, was normal. 

Chest X-rays taken in July 2005 revealed minimal linear fibrotic scarring in the lateral left lung base, just above the costophrenic angle.  Mild or borderline chronic obstructive pulmonary disease was also noted.

The Veteran underwent a VA muscles examination in September 2005.  He reported having chest pain, located just above his left breast, that had been present ever since the shrapnel wound; and had gotten worse.  The Veteran reported that the pain felt like a knot in his chest, and was aggravated by doing physical work.  On examination, left chest pain was reproduced by palpation of the left anterior chest at the mid-clavicular line over the fourth rib.  The examiner opined that the left anterior chest pain was not likely related to his shrapnel wound, as it was distant from the described injury and location of shrapnel on X-ray.

Computed tomography evaluation in February 2007 revealed that a small and subcentimeter piece of shrapnel was located in the left lower lobe; and that the location was central and near the lobe of the dome and the diaphragm.

The report of a March 2007 VA examination indicates that computed tomography revealed a 2 millimeter metallic foreign body at the left lung base; and that inferior to this was left basilar pleural parenchymal scarring, with an area of increased attenuation, which may represent post-traumatic calcification along the surface of the diaphragm.  Otherwise, the lungs were clear, and there was no pleural effusion. 

Private treatment records, dated in September 2007, revealed complaints of chest pain.  Evaluation revealed no rales, rhonchi, or wheezes; and the Veteran's respiratory effort showed no intercostal retractions or use of accessory muscles.  Pulmonary function testing in October 2007 revealed moderate obstructive ventilator impairment with air trapping, consistent with a diagnosis of chronic obstructive pulmonary disease.

In May 2008, the Veteran underwent left T6-T8 intercostal nerve block injections.

The report of an October 2008 VA examination reflects the Veteran's longstanding complaints of worsening chest pain.  The pain was not cardiac in origin, and the Veteran's range of motion of the thoracolumbar spine was limited.  The examiner found that the pain did not appear to be pleuritic in nature, because it did not increase with deep breaths, although it did increase with coughing.  The examiner also indicated that it was difficult to separate the chest pain symptoms from his thoracic spine disability with vertebral wedging; and opined that the current intercostals muscle strain was secondary to the shell fragment wound.  The examiner also indicated that the Veteran's current left chest flares occurred with increasing frequency and almost on a daily basis, and lasted for a couple of hours each time.  The specific muscles injured or destroyed by physical examination appear to be the T10-T11 intercostals muscles.  No additional functional impairment was found.

In 2008 and 2009, the Veteran's wife and other long-term acquaintances reported that the Veteran had complained of chest pain for several years, which caused him physical limitations.    

Pulmonary function testing in September 2010, post-bronchodilator, revealed an FVC of 110 percent predicted, a FEV-1 of 97 percent predicted, and an FEV-1/FVC ratio of 85 percent predicted. DLCO (SB) was 64 percent predicted. 

The Veteran underwent a VA respiratory examination in September 2010.  Although the examiner did not have the Veteran's claims file available, the examination report includes an accurate medical history.  On examination, there was a very small scar measuring 1 centimeter by 0.1 centimeter in the left paraspinous area of the lower portion of the thoracic paraspinal areas.  The scar was flat, nontender, and flesh-colored.  There was no disfigurement.  The scar was not attached to underlying tissue.  The Veteran's chest wall motions were normal times three, and lungs were clear to auscultation and percussion.  Muscle Group involvement was group 21.  Diagnoses included shell fragment wounds to the left posterior chest and in the left lower lobe of his lung; and mild chronic obstructive pulmonary disease.  

The September 2010 examiner opined that the Veteran's chronic obstructive pulmonary disease was caused by his long history of smoking; and that it was not likely that the retained shrapnel has had impairment on the Veteran's respiratory function either as a cause or permanent aggravation.  In support of the opinion, the examiner again noted that mild chronic obstructive pulmonary disease noted on pulmonary function testing was more directly related to his long smoking history.

Analysis

Here, throughout the rating period, the evidence reveals moderately severe injury of Muscle Group XXI of the Veteran's thoracic spine.  See 38 C.F.R. § 4.56.  The Veteran has complained of one or more of the cardinal signs and symptoms of muscle disability-e.g., fatigue-pain and uncertainty of movement.  As noted above, the currently assigned 20 percent rating is the maximum allowable under 38 C.F.R. § 4.73, Diagnostic Code 5321.  If a Veteran is in receipt of the maximum disability rating available under a diagnostic code for limitation of motion, consideration of functional loss due to pain is not required.  Johnson v. Brown, 10 Vet. App. 80 (1997).  Hence, an increased rating under Diagnostic Code 5321 is not warranted. 

In considering alternative criteria, a traumatic chest wall defect provides for at least a 20 percent rating for residuals of gunshot wounds of the pleural cavity with bullet or missile retained in lung.  See 38 C.F.R. § 4.97, Diagnostic Codes 6840 to 6845, Note 3 (2011).  In this case, pulmonary function testing in September 2010 confirmed decreased diffusing capacity, which meets the criteria for a 30 percent disability rating under the general rating formula for restrictive lung disease.  The Board notes that the September 2010 examiner opined that the retained shrapnel in the Veteran's lung was not likely to impair his respiratory function, and indicated that the diagnosis of mild chronic obstructive pulmonary disease noted on pulmonary function testing was not caused or aggravated by the retained shrapnel.  That notwithstanding, the Board cannot ignore the applicable rating criteria.  

Given these findings, the Veteran's complaints of worsening daily chest pain and inability to keep up with work requirements, the provisions of 38 C.F.R. § 4.55 for muscle injuries, and DeLuca, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence approximates the criteria for the next higher, 30 percent rating under 38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 on or after September 24, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

At no time does evidence reflect that the intercostal muscle strain or muscle damage warrants a disability rating in excess of 30 percent.  See Diagnostic Codes 6840-6845.  Respiratory function impairment, either as a cause or permanent aggravation, due primarily to the retained shrapnel has not been demonstrated.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In this case, the overall evidence reflects an increasing frequency of symptoms from the September 24, 2010 VA examination.  Hence, staged ratings are applicable.

The Board has considered the Veteran's lay reports of chest pain.  However, the Board ultimately places more weight on the results of objective clinical examination and pulmonary function testing, than the Veteran's lay reports as to the severity of his symptoms. The objective clinical findings consistently fail to show that his disability met the criteria for an increased rating prior to September 24, 2010.

For the foregoing reasons, a preponderance of the evidence is against an increased disability rating prior to September 24, 2010; and is in favor of a 30 percent, but no higher, evaluation from September 24, 2010, for residuals of shell fragment wounds of the left posterior chest with retained foreign body.

B.  Thoracic Spine Disability with Vertebral Wedging 

Service connection has been established for thoracic spine disability with vertebral wedging.  The RO had evaluated the Veteran's disability initially under former Diagnostic Code 5285-5291 as 20 percent disabling based on painful and limited motion with demonstrable deformity of vertebral body.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Currently, spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

In this case, X-rays taken of the thoracic spine in June 2004 revealed increased osteopenia of the bones with increased kyphotic deformity, secondary to increased compression fractures of the T7 and T8 vertebral bodies with increased anterior wedging.

Range of motion of the thoracolumbar spine in September 2005 was to 80 degrees on flexion; to 25 degrees on extension; to 20 degrees on bending to the right and left; and to 30 degrees on rotation to the right and left.  Range of motion was limited by pain; the September 2005 examiner found no additional functional loss in motion on repetition due to pain, fatigue, weakness, or incoordination.   

Range of motion of the thoracolumbar spine in March 2007 was to 80 degrees on flexion, without pain; to 20 degrees on extension, without pain; to 25 degrees on bending to the right, with pulling sensation in left chest; to 30 degrees on bending to the left, without pain; to 30 degrees on rotation to the right, without pain; and to 30 degrees on rotation to the left, with pulling sensation in left chest.  The March 2007 examiner found no additional functional loss in motion on repetition due to pain, fatigue, weakness, or incoordination.   

The Veteran underwent a VA examination in September 2010.  Range of motion of the thoracolumbar spine was to 90 degrees on flexion, without pain; to 30 degrees on extension, without pain; to 30 degrees on bending to the right and to the left, without pain; and to 30 degrees on rotation to the right and to the left, without pain.  Palpation did not reveal any significant tenderness.  Sensation was intact in all dermatomes tested, bilaterally.  The Veteran had 5/5 strength in the bilateral lower extremities.  Reflexes were 2+ and symmetric at the patella and Achilles.  There was no clonus and toes were down going bilaterally.  The Veteran had a negative straight leg raise and cross straight leg raise examination.  X-rays revealed a T7 anterior wedge/compression fracture that was old.  There was approximately a 25 percent height loss in the anterior portion of T7.  The diagnosis was thoracic spine compression fracture.  The examiner could not assess whether there were additional ranges of motion losses during flare-ups, without resorting to speculation.

In this case, throughout the appellate period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 30 degrees; painful motion was noted at times.  There were no findings of ankylosis of the thoracic spine.  Recent X-rays revealed a thoracic spine compression fracture, as well as increasing kyphotic deformity.  His disability, thus, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  Recent examiners found painless motion.  While the Veteran did report limitations with prolonged standing and walking, repetitive motion on examination did not result in additional loss of motion.  Nor did the examiners find weakness, fatigability, or incoordination.  Even with consideration of some functional loss due to pain during flare-ups, recent examination has demonstrated nearly complete ranges of motion of the thoracolumbar spine.  These objective findings outweigh the Veteran's lay assertions regarding severity.  For these reasons, the Board concludes that an increased disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

The Board further notes that there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes throughout the appellate period.  Hence, there is no basis for a disability evaluation in excess of 20 percent for the Veteran's thoracic spine disability with vertebral wedging.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

In addition, the Veteran has not described any sensory deficits in the lower extremities.  The September 2010 examiner found no significant neurological deficits.

A clear preponderance of the evidence is against a disability rating in excess of 20 percent for thoracic spine disability with vertebral wedging throughout the appellate period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity.  


C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected residuals of shell fragment wounds of the left posterior chest with retained foreign body, and for thoracic spine disability with vertebral wedging are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

  


ORDER

A disability evaluation in excess of 20 percent for residuals of shell fragment wounds of the left posterior chest with retained foreign body, for the period prior to September 24, 2010, is denied.

A 30 percent disability rating for residuals of shell fragment wounds of the left posterior chest with retained foreign body, for the period from September 24, 2010, is allowed, subject to the regulations governing the award of monetary benefits.

An increased evaluation for thoracic spine disability with vertebral wedging is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


